..
,’

                         i-


               OFFICE   OF THE AlTORNEY     GENERAL    OF TEXAS
                                   AUSTIN


GERALD
     c MAWI                                                  I
                                                           .,:
 .wnmluv
      .oIcuL
                                                      my UP; 1989
                                                         _,
F?cn.1. Y. Allen, Yay 19, 1939, i'age2


          Our attention is directed to i.rtlcle432 of
Ve?non's renal Code of Texas, 1925, chic:: reacs as
follows:
             WI?00rriacr of this atrite 01 any
        offit?er0r any aistriOt,   county, city,
        precinct, school district., or other mini-
        cipal subdivision or this stete, or a;ly
        officer or member of any atate, dlatrlot,
        oounty, olty, eohool district or other
        mrinialpal board, ar &ago af any oourt,
        created by or under rufhoritr ol any
        general or speolal law Of this state, or
        anyammberofthe     IagXdature, shill
        appoint, ar rote for, or ootilrm the appoint-
        ment to any offloe, paaition, ale*ship,
        employment or duty, or any person related
        within the~woonddegrw       byeffiriityur
        dthintheth3.rdd&greebyaonsanguinity-
        to ths pmmon w appointing or 80 voting,
        or to my other me&m      of mysuoh    board,
        the S.egislattme, cm court of whioh suohper-
        8on. 80 appobxting or‘ voting  may be a mm-
        ber, when the salary, fees or oonzpensatlon
        or auah appointee ia to be paid fm, direbt-
        ly or~indireofly, out of or from PpbUe
        fund8 or fees of offloe of any kind or obar-
        aoter wbntftoev~r.m

           The affloers lnoluded tithin the'abore ma&ion-
ed nepotism statute are enma~rated fn hrtiale 4?K3, Penal
Code, among whom ere fwloded members of B&boo1 board&
The e.bove artiole prohibit@ w   member of the sohool board
from appibintlng, voting for or voting to. oonilrm the ap-
pointment to any offloe, pasition, o&erkahlp., aplommt
or duty of any person related within the aeocmd degree
by affinity or within the third degree by oonmnguinit
to the person so appointed or so mM.ng, or to -&$rf+&
                                                 an '-.

7!2%$p~~““~~~be~:*1:::                   :z:,““El.d       az,
prohibits their voting for any person      80     rrjlatedto any
member or the aohool board.
Eon. J. M. Allen,l&y 1.0,1939. we                              S



          The warrant in question &awn for tpe gurpn
of p a y ing
           mo no yoautof p ub 1 funU6
                                1 0 to a mn lnd 60n-la -
law of a wmber of the rohoolboard, por6umitF~h~lo
IiWit,        i6     in   +iO~atiOa   Of   the 6bO78        8t6tUt6.            UJ-
808      6m         l'616t6d   Withint&       fiT6t      d6&XWO'Of OOlUWUi&nit~
and.fat&r and eon-fn-law6.m                           nl8ted wlthla th6 tlr6t
do-0   by afilnity.




                     The nrQa&ioa   from tha bo8rd of the rolatlm
m08b0t or             th6 -0   0r ~14 -t       m~tl-fttllr dmm
wculld        aat     m6ke lawful     or   autboriu         the 4pp?o78l   of   6aw
br tlw eountt lditw.
    .
         lt 1s thuefare,                    t&    0plnSan       ‘of thfr-doputmd
th a tloauaty audItor 18 uaauthorlsodto amrem fog ~II-
meat a wwrant  106~04 ta mea ~62 na-in-law of .8 mmbu
Of th6 board Of tZU6ti@6 Of 8 -        8&00l~#btriat la
Tiolatlooof brtlale 4sz, Yuaon*~ Porn1 aoa* Of Teaa
and the &migw&tlon of 8ueh mom-    FolatiW of 8d6 bOerd
rould not wke the approval for payment    lawful.